                                           Case 3:18-cv-05031-EMC Document 180 Filed 09/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       HONG KONG UCLOUDLINK                              Case No. 18-cv-05031-EMC (LB)
                                           NETWORK TECHNOLOGY LIMITED, et
                                  12       al.,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13                     Plaintiffs,
                                                                                             Re: ECF No. 179
                                  14              v.

                                  15       SIMO HOLDINGS INC., et al.,
                                  16                     Defendants.

                                  17

                                  18        The plaintiffs in this case (collectively, “uCloudlink”) accuse the defendants (collectively

                                  19   “SIMO”) of infringing uCloudlink’s patent in SIMO products that allow users to connect their

                                  20   devices (smartphones, tablets, and computers) to the internet while traveling internationally.1

                                  21   SIMO wants discovery in the form of a forensic examination of the computer of its former

                                  22   employee Wang Bin (who worked for a SIMO subsidiary called Skyroam) on the ground that the

                                  23   computer has information that uCloudlink knew about prior art allegedly developed by Skyroam

                                  24   (used to develop its products pursuant to its patents) that shows that uCloudlink knew about

                                  25

                                  26

                                  27   1
                                         Compl. – ECF No. 1 at 4–5 (¶¶ 19–20). Citations refer to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents. The court
                                  28   can decide the dispute without oral argument. Civ. L. R. 7-1(b).

                                       ORDER – No. 18-cv-05031-EMC (LB)
                                            Case 3:18-cv-05031-EMC Document 180 Filed 09/24/20 Page 2 of 2




                                   1   Skyroam’s patented technology before the asserted patent’s priority date.2 This is relevant to

                                   2   SIMO’s affirmative defenses of inequitable conduct and improper inventorship.3 (SIMO’s

                                   3   counterclaims of Wang Bin’s trade-secrets theft and uCloudlink’s use of Skyroam’s intellectual

                                   4   property have been dismissed.4)

                                   5         uCloudlink mostly challenges the discovery request — to all the information on Wang Bin’s

                                   6   computer — as overbroad and thus not proportional.5 It does not oppose the discovery if it is

                                   7   narrowed to the defenses and the time period.6

                                   8         The alleged disclosure of information by Wang Bin to uCloudlink’s CEO Wen Gao (the

                                   9   original inventor of the asserted patent) is relevant to SIMO’s affirmative defenses.7 Fed. R. Civ.

                                  10   P. 26(b)(1). The relevant time period is at some point around Wang Bin’s hire date (September 29,

                                  11   2013) and Wen Gao’s filing the patent application (December 13, 2013).8 The discovery request is

                                  12   not proportional to the needs of the case, but it can be narrowed.
Northern District of California
 United States District Court




                                  13         Given this ruling, the parties must confer on how to produce information consistent with this

                                  14   order. If they cannot agree, they may file another letter brief with their respective positions on the

                                  15   dispute.

                                  16         This resolves ECF No. 179.

                                  17         IT IS SO ORDERED.

                                  18         Dated: September 24, 2020

                                  19                                                         ______________________________________
                                                                                             LAUREL BEELER
                                  20                                                         United States Magistrate Judge
                                  21

                                  22

                                  23
                                       2
                                           Letter Brief – ECF No. 179 at 1.
                                  24   3
                                           Id. at 2.
                                  25   4
                                           Order – ECF No. 103; see Letter Brief – ECF No 179 at 2.
                                       5
                                  26       Id. at 5.
                                       6
                                           Id.
                                  27   7
                                           Id. at 4 (relevant to sixth asserted defense of regarding inventorship).
                                  28   8
                                           Id.

                                       ORDER – No. 18-cv-05031-EMC (LB)                       2
